Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3rd, 2021 have been entered.
Response to Arguments
	Applicant has submitted Remarks filed December 3rd, 2021. Amending claims 1, 9, 10, and 11 and cancelling claims 7, 8, 15, 18, and 20.
Applicant’s arguments with respect to the rejections of claim(s) 1, 7, and 8 in the Non-Final Rejection filed Septmeber 3rd, 2021, have been considered but are moot because the claims have been amended and are addressed in the Office Action below. 

Allowable Subject Matter
Claims 1 to 6, 9 to 14, 16, 17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner was able to find the prior art of Hubau (WO Patent No. 2009053248-A1), Dam (EP Patent No. 0994313-A1), Gelderloos (EP Patent No. 1722172 A1) and Abul-Haj (US Patent No. 20060250776). However, Examiner was unable to find prior art or proper motivation to combine to read on the limitation “and the front pins arranged at the lower portion being connected to the back pins disposed at corresponding locations”. 
rd, 2021, adding pins that are connected to the back pins in the context of Applicant’s specification and Figure 5 may not be obvious:
[0055] The heat exchanger 10 is preferably manufactured by corrosion resistant metal such as aluminum alloy. For example, heat exchanger 10 is manufactured as monoblock sand-cast, although manufacturing method is not limited to this. The heat exchanger 10 is designed so that the burner 3 is mounted on the top of the heat exchanger 10 as shown in FIG. 3.

[0068] In addition to the front fins 110, the front wall 20 is provided with front pins 130, 150 as shown in FIG. 5. The front pins 130, 150 are arranged on the downstream side of the front fins 110 with respect to the flue gas flow direction. In other words, the front pins 130, 150 are arranged below the front fins 110. The cross- sectional of the front pins 130, 150 with respect to its main axis has a circular shape, or preferably an elliptic shape which is longer in the longitudinal direction than the lateral direction of the front wall. Each of the pins 130, 150 has larger surface area per unit volume than the front fins 110. The front pins 130, 150 extend backwardly from the inner surface of the front wall 20. A part of the front pins (pins 130) is arranged at the upper portion 24 of the front wall 20 below the front fins 110. A plurality of the front pins 130 is preferably arranged along the lateral direction (left- right direction) of the front wall 20 on the inner surface of the upper portion 24 at a predetermined interval. Several lines of the front pins 130 are preferably arranged at the upper portion 24 along the longitudinal direction at a predetermined interval. The rest of the front pins 150 are arranged at the lower portion 22 of the front wall. A plurality of the front pins 150 is arranged along the lateral direction (left-right direction) of the front wall 20 on the inner surface of the lower portion 22 at a predetermined interval. Several lines of the front pins 150 are arranged at the lower portion 22 along the longitudinal direction at a predetermined interval. The number of the front pins 130, 150, and the interval between the front pins 130, 150 depend on the various factors such as the amount of heat transferred from the flue gas to the medium fluid, materials of the walls, and the power of the burner to be installed.

[0081] The front pins 150 arranged at the lower portion 22 of the front wall 20 are preferably connected to the corresponding back pins 150. In this embodiment, each of the pins 150 extends from the front wall 20 to the back wall 30. In other words, front pins 150 arranged at the lower portion 22 of the front wall 20 are integrated with the back pins 150.

[AltContent: textbox (Applicant’s Figure 5)]
    PNG
    media_image1.png
    719
    445
    media_image1.png
    Greyscale


The closest prior art found to read on the claim language was Hubau, Gelderloos, and Dam, as Hubau was used in the previous Office Action rejection and Gelderloos teaches a one-piece monocasting heat exchanger that looks very similar to and has the identical functionality as the present invention establishing it as a variant. However, Hubau does not expressly teach the front and back pins are connected, although it may be contemplated by a person having ordinary skill in the art to do so. Dam teaches that the pins may form a bridge between two walls after the heat exchanger is assembled but not connected as interpreted from the Applicant’s specification. Gelderloos does teach a monocasting which would be a method of constructing such a heat exchanger with connected front pins and back fins, but Gelderloos does not claim, expressly teach, or depict where the lower front and back pins are connected, rendering the variant to be non-obvious. Therefore, Examiner interprets Applicant’s claim limitation with respect to the presented Figure 5, the specification, and the claim as a whole and finds no reason to reject the claim in view of the prior art found. 
Subsequently claims 2 to 6, 9-14, 16, 17, and 19 are also allowable as being dependent on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762